DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to because there is an apparent typo in figure 8.  In figure 8, ref # 624 should be ref # 642.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: in figure 13A, ref # 1256 is not in the specification but the part is claimed and described in the specification as the head flange.  (See paragraphs 0076 & 0084)  The ref # 1256 should be amended into the specification since this is a claimed feature.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: there are apparent typos in paragraphs 0037 & 0071.  In paragraph 0037, line 2, “actuator 212” should be -- --.  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  While worded slightly differently, the limitations of claim 6 are already in claim 1, specifically the last two lines of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 & 19 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ekmedzic et al. (Pub No. US 2013/0048783 A1).  
Regarding claim 18
	Ekmedzic teaches a trunnion housing (See figures 2-4, ref # 156) for an aircraft wing, (See paragraph 0002 & figures 1A & 1C, ref # 14) comprising: a generally rectangular prism-shaped body portion (See figures 2-4, ref # 156) having opposed top and bottom sides, (See paragraph 0048 & figures 2-4) opposed outboard and inboard sides, (See paragraph 0048 & figures 2-4) and opposed forward and aftward sides, (See paragraph 0048 & figures 2-4) the body portion (See figures 2-4, ref # 156) having an opening (See figures 2-4, ref # 172) through the forward and aftward sides defining a spherical bearing (See figures 2-4, ref # 160) therewithin, the spherical bearing (See figures 2-4, ref # 160) having a central axis (See figures 2-4, ref # B) perpendicular to the opposed forward and aftward sides; (See paragraphs 0047-

Regarding claim 19
	Ekmedzic teaches wherein the outboard and inboard sides (See paragraph 0048 & figures 2 & 4) are configured for engagement with first and second vertical support fittings, (See figures 2-4, ref # 106 & 108) respectively, and wherein each of the outboard and inboard sides includes a respective side portion of the first and second shoulders.  (See figures 2 & 4, ref # 158)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ekmedzic et al. (Pub No. US 2013/0048783 A1) as applied to claim 18 above, and further in view of Marino (US Patent No. 6,517,307 B1).  
Regarding claim 20
	Ekmedzic teaches wherein the channels (See figures 2-4, ref # 176) are configured to fittably receive a pair of fuse pins (See figures 2-4, ref # 144) disposed across both channels.  (See figures 2-4, ref # 176)  
	Ekmedzic does not teach wherein the channels are configured to fittably receive a fuse pin disposed across both channels.  
	However, Marino teaches wherein the channels (See figures 5 & 6, ref # 151) are configured to fittably receive a fuse pin (See figure 5, ref # 113) disposed across both channels.  (See column 4, lines 39-46 & figures 5 & 6)  

	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have channels that are configured to fittably receive a fuse pin disposed across both channels as taught by Marino in the aircraft of Ekmedzic, since having a fuse pin or a set of fuse pins are functionally equivalent.  

Claims 11, 15, 16, & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ekmedzic et al. (Pub No. US 2013/0048783 A1) in view of Marino (US Patent No. 6,517,307 B1).  
Regarding claim 11
	Ekmedzic teaches a method, comprising: coupling a trunnion housing (See figures 2-4, ref # 156) between a first vertical support fitting (See figures 2-4, ref # 106) and a second vertical support fitting, (See figures 2-4, ref # 108) the trunnion housing (See figures 2-4, ref # 156) including a bearing (See figures 2-4, ref # 160) and having first and second shoulders (See figures 2-4, ref # 158) formed on a top side of the trunnion housing, (See figures 2-4, ref # 156) each of the first and second shoulders (See figures 2-4, ref # 158) having a respective channel (See figures 2-4, ref # 176) formed on a respective top portion thereof, and inserting a pair of fuse pins (See figures 2-4, ref # 144) through a first hole (See figures 2-4, ref # 126) in the first vertical support fitting (See figures 2-4, ref # 106) and a second hole (See figures 2-4, ref # 132) in the second vertical support fitting (See figures 2-4, ref # 108) and wherein the pair of fuse pins (See figures 2-4, ref # 144) are received within the channels.  (See paragraphs 0050-0051 & figures 2-4, ref # 176)  

	However, Marino teaches a inserting a fuse pin (See figures 5 & 6, ref # 113) through a first hole (See figures 5 & 6, ref # 151) in the first vertical support fitting (See figures 5 & 6, ref # 102) and a second hole (See figures 5 & 6, ref # 151) in the second vertical support fitting, (See figures 5 & 6, ref # 103) wherein a first end of the fuse pin (See figure 5, ref # 113) extends through the first hole (See figures 5 & 6, ref # 151) and a second end of the fuse pin (See figure 5, ref # 113) extends through the second hole, (See figures 5 & 6, ref # 151) and wherein the fuse pin (See figure 5, ref # 113) is received within the channels.  (See figures 5 & 6, ref # 151)  
	Marino further teaches the fuse pin (See figures 5 & 6, ref # 113) can be a fuse pin or a set of fuse pins.  (See column 4, lines 39-46 & figures 5 & 6, ref # 13)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have an inserting of a fuse pin through a first hole in the first vertical support fitting and a second hole in the second vertical support fitting, wherein a first end of the fuse pin extends through the first hole and a second end of the fuse pin extends through the second hole, and wherein the fuse pin is received within the channels as taught by Marino in the aircraft of Ekmedzic, since having a fuse pin or a set of fuse pins are functionally equivalent.  

Regarding claim 15 

	However, Marino teaches wherein one of the first and second ends of the fuse pin (See figures 5 & 6, ref # 113) includes a head flange, (See figures 5 & 6, ref # 113) and further comprising: affixing a retainer nut (See figures 5 & 6, ref # 109) to the other of the first and second ends of the fuse pin.  (See column 4, lines 39-46 & figures 5 & 6, ref # 113)  
	Marino further teaches the fuse pin (See figures 5 & 6, ref # 113) can be a fuse pin or a set of fuse pins.  (See column 4, lines 39-46 & figures 5 & 6, ref # 13)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have one of the first and second ends of the fuse pin includes a head flange, and further comprising: affixing a retainer nut to the other of the first and second ends of the fuse pin as taught by Marino in the aircraft of Ekmedzic, since having a fuse pin or a set of fuse pins are functionally equivalent.  

Regarding claim 16
	Ekmedzic teaches wherein the first and second shoulders (See figures 2-4, ref # 158) are spaced apart (See figures 2 & 4) such that after coupling the trunnion housing (See figures 2-4, ref # 156) between the first and second vertical support fittings, (See figures 2-4, ref # 106 & 108) the first shoulder (See figures 2-4, ref # 158) is disposed adjacent the first vertical support fitting (See figures 2-4, ref # 106) and the second shoulder (See figures 2-4, ref # 158) is 

Regarding claim 17
	Ekmedzic teaches wherein the trunnion housing (See figures 2-4, ref # 156) is coupled to the first vertical support housing (See figures 2-4, ref # 106) by a first plurality of fuse pins (See figures 2-4, ref # 140 & 142) and to the second vertical support housing (See figures 2-4, ref # 108) by a second plurality of fuse pins.  (See paragraphs 0051 & 0059 & figures 2-4, ref # 140 & 142)  
 
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ekmedzic et al. (Pub No. US 2013/0048783 A1) in view of Marino (US Patent No. 6,517,307 B1) as applied to claim 11 above, and further in view of Munsen et al. (US Patent No. 4,392,623).  
Regarding claim 12
	Ekmedzic teaches further comprising: coupling the first and second vertical support fittings (See figures 2-4, ref # 106 & 108) to a wing (See figures 1A & 1C, ref # 14) of an aircraft.  (See paragraph 0002 & figures 1A, 1C, & 2-4)  
	A modified Ekmedzic is silent about further comprising: coupling the first and second vertical support fittings to a rear side of a rear spar of a wing of an aircraft.  
	However, Munsen teaches further comprising: coupling the first and second vertical support fittings (See figures 1 & 2, on each side of ref # 16) to a rear side of a rear spar (See 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have coupled the first and second vertical support fittings to a rear side of a rear spar of a wing of an aircraft as taught by Munsen in the modified aircraft of Ekmedzic, so as to support the trunnion housing/support assembly.  

Regarding claims 13 & 14
	A modified Ekmedzic teaches wherein the fuse pin is inserted through the first and second holes and the first and second vertical support fittings are coupled to the rear spar.  
	A modified Ekmedzic does not mention the order that the parts where put together, however, inserting the fuse pin/s in the channels and holes of the shoulders and the vertical support fittings do not interfere with the fastening of the vertical support fittings to the rear spar or vice versa.  Therefore there is a reasonable expectation regardless of the order the parts were assembled.  (See MPEP 2143 I E)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a fuse pin is inserted through the first and second holes before or after the first and second vertical support fittings are coupled to the rear spar since it would be obvious to try it either way since there is a limit number of ways to assemble the parts, either before, after, or at the same time, with a reasonable expectation of success.  (See MPEP 2143 I E)  

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ekmedzic et al. (Pub No. US 2013/0048783 A1) in view of Marino (US Patent No. 6,517,307 B1) & Munsen et al. (US Patent No. 4,392,623).  
Regarding claim 1
	Ekmedzic teaches an aircraft wing, (See figures 1A & 1C, ref # 14) comprising: a forward trunnion support assembly (See figures 2-4, ref # 100) including: a first vertical support fitting (See figures 2-4, ref # 106) and a second vertical support fitting (See paragraphs 0036-0038 & figures 2-4, ref # 108) coupled to the aircraft wing; (See figures 1A & 1C, ref # 14) a trunnion housing (See figures 2-4, ref # 156) having a bearing, (See figures 2-4, ref # 160) the trunnion housing (See figures 2-4, ref # 156) coupled between the first and second vertical support fittings (See figures 2-4, ref # 106 & 108) and having first and second shoulders (See figures 2-4, ref # 158) formed on a top side of the trunnion housing, (See figures 2-4, ref # 156) each of the first and second shoulders (See figures 2-4, ref # 158) having a respective channel (See figures 2-4, ref # 176) formed on a respective top portion thereof, (See paragraphs 0047-0051 & figures 2 & 4) and a pair of fuse pins (See figures 2-4, ref # 144) received within the channels.  (See paragraphs 0055, 0059, & figures 2-4, ref # 176)  
	Ekmedzic does not teach a fuse pin received within the channels and having a first end extending through the first vertical support fitting and a second end extending through the second vertical support fitting.  
	However, Marino teaches a fuse pin (See figures 5 & 6, ref # 113) received within the channels (See figures 5 & 6, ref # 151) and having a first end extending through the first vertical 
	Marino further teaches the fuse pin (See figures 5 & 6, ref # 113) can be a fuse pin or a set of fuse pins.  (See column 4, lines 39-46 & figures 5 & 6, ref # 13)  	
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a fuse pin received within the channels and having a first end extending through the first vertical support fitting and a second end extending through the second vertical support fitting as taught by Marino in the aircraft of Ekmedzic, since having a fuse pin or a set of fuse pins are functionally equivalent.  
	A modified Ekmedzic is silent about a rear spar having a rear side and a front side opposite the rear side; and a forward trunnion support assembly including: a first vertical support fitting and a second vertical support fitting coupled to the rear side of the rear spar.  
	However, Munsen teaches an aircraft wing, (See column 3, line 58 – column 4, line 7 & figures 1 & 2) comprising: a rear spar (See figures 1 & 2, ref # 22) having a rear side and a front side opposite the rear side; (See figures 1 & 2) and a forward trunnion support assembly (See column 3, line 58 – column 4, line 7 & figures 1 & 2, ref # 16) including: a first vertical support fitting and a second vertical support fitting (See figures 1 & 2, on each side of ref # 16) coupled to the rear side of the rear spar.  (See column 3, line 58 – column 4, line 7 & figures 1 & 2, ref # 22)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have an aircraft wing, comprising: a rear spar having a rear side and a front side opposite the rear side; and a forward trunnion support assembly including: a first 

Regarding claim 2
	Ekmedzic teaches wherein the first and second shoulders (See figures 2-4, ref # 158) are spaced apart (See figures 2 & 4) such that the first shoulder (See figures 2-4, ref # 158) is disposed adjacent the first vertical support fitting (See figures 2-4, ref # 106) and the second shoulder (See figures 2-4, ref # 158) is disposed adjacent the second vertical support fitting.  (See figures 2-4, ref # 108)  

Regarding claim 3
	Ekmedzic teaches wherein each of the channels (See figures 2-4, ref # 176) is configured to fittably receive the fuse pin.  (See paragraph 0050-0051, 0059, & figures 2-4, ref # 144)  

Regarding claim 4
	Ekmedzic teaches wherein each of the channels (See figures 2-4, ref # 176) has an arcuate profile.  (See figures 2-4)  

Regarding claim 5
	Ekmedzic does not teach further including one of a retainer nut and a head flange on each of the first and second ends of the fuse pin.  

	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have one of a retainer nut and a head flange on each of the first and second ends of the fuse pin as taught by Marino in the aircraft of Ekmedzic, since having a fuse pin or a set of fuse pins are functionally equivalent.  

Regarding claim 6
	Ekmedzic does not teach wherein the fuse pin extends across an entire width between the first and second vertical support fittings.  
	However, Marino teaches wherein the fuse pin (See figures 5 & 6, ref # 113) extends across an entire width between the first and second vertical support fittings.  (See column 4, lines 39-46 & figures 5 & 6, ref # 102 & 103)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a fuse pin that extends across an entire width between the first and second vertical support fittings as taught by Marino in the aircraft of Ekmedzic, since having a fuse pin or a set of fuse pins are functionally equivalent.  

Regarding claim 7
	Ekmedzic teaches wherein the trunnion housing (See figures 2-4, ref # 156) has opposed first and second sides (See paragraph 0048 & figures 2-4) configured for engagement with the 

Regarding claim 8
	Ekmedzic teaches wherein the bearing (See figures 2-4, ref # 160) has a central axis (See figures 2-4, ref # B) perpendicular to the structure of the wing (See figures 1A & 1C, ref # 14) that the first and second vertical support fittings are coupled to.  (See figures 2-4)  
	Ekmedzic is silent about wherein the bearing has a central axis perpendicular to the rear side of the rear spar.  
	However, Munsen teaches wherein the bearing (See figures 1 & 2, ref # 16) has a central axis perpendicular to the rear side of the rear spar.  (See column 3, line 58 – column 4, line 7 & figures 1 & 2, ref # 22)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a bearing that has a central axis perpendicular to the rear side of the rear spar as taught by Munsen in the modified aircraft of Ekmedzic, so as to support the trunnion housing/support assembly.  

Regarding claim 9
  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ekmedzic et al. (Pub No. US 2013/0048783 A1) in view of Marino (US Patent No. 6,517,307 B1) & Munsen et al. (US Patent No. 4,392,623) as applied to claim 1 above, and further in view of Hemingway (Pub No. US 2017/0106992 A1).  
Regarding claim 10
	A modified Ekmedzic is silent about wherein the rear spar is constructed of carbon fiber.  
	However, Hemingway teaches an aircraft wing (See figure 1, ref # 2) wherein the rear spar (See figure 1, ref # 6) is constructed of carbon fiber.  (See paragraph 0033)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a rear spar that is constructed of carbon fiber as taught by Hemingway in the modified aircraft of Ekmedzic, since carbon fiber is a well-known material.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Cazin et al. (Pub No. US 2020/0324882 A1) is a similar case with the same Assignee, 2 common Inventors, and discloses an aircraft and method, an aircraft wing, a rear spar w/front and rear sides, a forward trunnion support assembly, a first and second .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556.  The examiner can normally be reached on M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647